In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-12-0463-CR
                                ________________________

                                SAUL GALVAN, APPELLANT

                                                V.

                            THE STATE OF TEXAS, APPELLEE



                         On Appeal from County Court at Law No. 4
                                    Travis County, Texas
                Trial Court No. 12-400-293, Honorable Mike Denton, Presiding


                                        March 8, 2013

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pursuant to a plea agreement, Appellant, Saul Galvan, was convicted of assault

family violence 1 and sentenced to ten days in the Travis County Jail. Appellant filed a

pro se notice of appeal challenging his conviction. The Trial Court’s Certification of

Defendant’s Right of Appeal reflects that Appellant’s case is a plea-bargain case from

which he has no right of appeal. By letter dated January 31, 2013, this Court notified


1
TEX. PENAL CODE ANN. § 22.01(a)(1) (W EST SUPP. 2012).
Appellant of the consequences of his certification and invited him to either file an

amended certification showing a right of appeal or demonstrate other grounds for

continuing the appeal on or before February 20, 2013. Appellant was also notified that

failure to do so might result in dismissal of the appeal pursuant to Rule 25.2(d) of the

Texas Rules of Appellate Procedure. Appellant did not respond.


       Because neither an amended certification reflecting a right of appeal was filed

nor good cause for continuing the appeal provided, this appeal is dismissed based on

the certification signed by the trial court. See Tex. R. App. P. 25.2(d).


                                                 Patrick A. Pirtle
                                                     Justice


Do not publish.




                                             2